Citation Nr: 0806123	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected arthritis, lumbosacral spine.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The Board notes that the veteran was scheduled for a personal 
hearing before a Veteran's Law Judge sitting at the RO on May 
15, 2006.  The veteran failed to report for such hearing, and 
VA has received no further communication from the veteran 
regarding a hearing.  Therefore, the Board considers the 
veteran's request for a hearing on this appeal withdrawn.  
See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected back 
disability has gotten worse since first service-connected in 
a March 1976 rating decision.  Therefore he argues that he is 
entitled to a higher rating evaluation.  The Board determines 
that a remand is necessary for compliance with notice 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)).

Specifically, in Vazquez-Flores v. Peake, the Court of 
Appeals for Veterans Claims' (Court) held that, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  
The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  No. 05-0355 (U.S. Vet. App. January 30, 2008).

Failure to provide pre-adjudicative notice as required under 
VCAA is presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the 
United States Court of Appeals for the Federal Circuit has 
held that a statement of the case (SOC) or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In the present case, a September 2005 letter informed the 
veteran that he must show his service-connected disability 
had increased in severity, of the types of evidence, medical 
and lay, that could support a higher rating evaluation and of 
his and VA's obligations in obtaining such evidence.  
However, the first notification of relevant diagnostic codes 
and the rating criteria the veteran must meet for a higher 
rating was an SOC issued in March 2006.  Although after this 
information was sent to the veteran in the SOC, the claim was 
readjudicated and an SSOC issued, the Board determines that 
the lack of complete notice in accordance with Vazquez-Flores 
prior to the initial adjudication is prejudicial to the 
veteran.  

In this regard, the Board notes that during the course of the 
appeal, the veteran repeatedly states that his service-
connected disability has gotten worse and that private 
treatment records clearly show the increase in severity.  
However, neither the veteran's statements nor the treatment 
records he relies upon address any of the relevant rating 
criteria under the rating schedule.  Moreover, in his 
substantive appeal (VA Form 9), the veteran did not check 
either option that reflects that he has read the SOC and, 
instead, stated the issue he was appealing and, more 
importantly, that he is not familiar with what SOC and SSOC 
mean.  Bearing these facts in mind, the Board concludes that 
the veteran has not been adequately informed of, and is 
otherwise unfamiliar with, the evidence he needs provide to 
support an increased rating for his specific service-
connected disability and that to decide the appeal without 
first providing proper notice under Vazquez would be 
prejudicial to him.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
letter which complies with the notice 
requirements under Vazquez-Flores.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the May 2007 SSOC.  If 
the claim remains denied, the veteran 
and his representative, if one has been 
appointed, should be issued another 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



